DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/8/2021.
Applicant's election with traverse of Group I (claims 1-6) in the reply filed on 2/8/2021 is acknowledged.  The traversal is on the grounds that (1) there are overlapping or related technical features among the groups of claims and (2) there would be no undue burden on the Examiner to examine all the groups and claims.  This is not found persuasive because the common technical features are not special technical features, since the elements are taught in the prior art, therefore the claims are not linked as to form a single general inventive concept under PCT Rule 13.1. See the restriction requirement as sent on 12/11/2020. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chiang (US 2012/0315501).
As to claim 1, Chiang discloses a thin film (figure 1, either #13 or 15, [0012]-[0017]) which, when formed on aluminum foil (figure 1, either #11 or #13, for #11 paragraph [0011]; for #13 paragraph [0014]), has a lightness L* in the L*a*b* color space (figure 1, either #13 or 15, when #13 paragraph [0014], when #15 paragraph [0017]), as measured in the specular component including (SCI) mode (paragraph [0090] of the instant specification uses CIE standards and [0014] of Chiang is using CIE Lab), of at least 53 and less than 100 (figure 1, either #13 or #15, for #13 paragraph [0014], for #15 paragraph [0017]). 
Claims 3, Chain discloses wherein the lightness L* is at least 54 and not more than 93 ([0014]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang.
As to claim 1, Chiang discloses a thin film (figure 1, either #13 or 15, [0012]-[0017]) which, when formed on aluminum foil (figure 1, either #11 or #13, for #11 paragraph [0011]; for #13 paragraph [0014]), has a lightness L* in the L*a*b* color space (figure 1, either #13 or 15, when #13 paragraph [0014], when #15 paragraph [0017]), as measured in the specular component including (SCI) mode (paragraph [0090] of the instant specification uses CIE standards and [0014] of Chiang is using CIE Lab), of at least 53 and less than 100 (figure 1, either #13 or #15, for #13 paragraph [0014], for #15 paragraph [0017]).
Should it be considered that Chiang is silent to wherein the measurement was taken by SCI mode as Chiang does not specifically state SCI mode. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have used SCI mode given a finite number options i.e. SCI or SCE (see MPEP 2143). Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use SCI as it does not account for surface conditions and thus gives results that are more comparable. 
Also NOTE: that when the layer #15 is being used the L* number is a combination of layer #13 and layer #15. Thus, the examiner is taking the overlapping portions of the L* value for layer #13 and the combination of #13 and #15 for simplicity i.e. L* of 88 to 90. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 
As to claim 2, Chain discloses a thickness of from 1 to 200 nm (figure 1 #15, [0016]).
As to claim 3, Chain discloses wherein the lightness L* is at least 54 and not more than 93 (figure 1, either #13 or 15; when # 13 paragraph [0014], when #15 paragraph [0017]). In the prima facie case of obviousness exists. 
As to claim 4, Chain discloses a thickness of from 1 to 140 nm (figure 1 #15, [0016]).
As to claim 5, Chain discloses wherein the lightness L* is at least 54 and not more than 88 (figure 1, either #13 or 15; when # 13 paragraph [0014], when #15 paragraph [0017]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 
As to claim 6, Chain discloses a thickness of from 30 to 80 nm (figure 1 #15, [0016]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0038579 and US 2013/0029097.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724